Citation Nr: 0101966	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-40 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable evaluation for a residual 
scar, status post appendectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1973 to November 
1975.  

These matters come before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted entitlement to service connection for an 
abdominal scar as a residual of an in-service appendectomy 
and assigned a non-compensable rating for the disorder.  In a 
September 1996 rating decision the RO denied entitlement to 
service connection for tinnitus.  The veteran perfected 
appeals of the rating assigned for the residuals of the in-
service appendectomy and the denial of service connection for 
tinnitus.

This case was previously before the Board in September 1997, 
at which time the Board decided an issue no longer in 
appellate status, determined that the claim for service 
connection for tinnitus was well grounded, and remanded the 
issues shown above to the RO for further development.  That 
development has been completed and the case returned to the 
Board.

The Board notes that in a March 2000 supplemental statement 
of the case the RO determined that the claim of entitlement 
to service connection for tinnitus was not well grounded.  
Given the Board's September 1997 determination that the claim 
is well grounded, the RO's March 2000 determination is not 
relevant to the issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits. 

2.  The medical evidence does not show that tinnitus, which 
was initially documented more than 20 years following the 
veteran's separation from service, is related to an in-
service disease or injury.  

3.  The residuals of the in-service appendectomy consist of a 
scar that is not poorly nourished with repeated ulceration, 
tender or painful on objective demonstration, or productive 
of any functional limitation.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991), as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).

2.  The criteria for a compensable disability rating for a 
residual scar, status post appendectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991) as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

In May, September, and November 1999 the RO informed the 
veteran of the evidence needed to substantiate his claim.  
The RO also obtained the service medical records and VA 
treatment records designated by the veteran.  The RO also 
provided the veteran VA medical examinations in June 1996 and 
November 1999.  The veteran has not indicated the existence 
of any other evidence that is relevant to his claim.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Determinations regarding service connection or the assigned 
rating are to be based on review of the entire evidence of 
record.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 
see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


Service Connection for Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

The service medical records show no complaints or clinical 
findings pertaining to tinnitus during service.  Upon 
examination for discharge in November 1975, the veteran did 
not report tinnitus, and no abnormalities related to the ears 
or hearing were found.

Private treatment records show that the veteran was given a 
general physical examination in September 1994, which 
included a hearing test.  He did not report having tinnitus 
at that time.  VA treatment records beginning in 1994 show 
that he has received extensive treatment for multiple 
psychiatric problems, including polysubstance abuse, major 
depression, and psychosis.  His psychiatric symptoms included 
auditory hallucinations, such as voices and ringing or 
buzzing in his ears.  The initial documentation of tinnitus 
occurred in February 1996, at which time the veteran reported 
having had bilateral tinnitus for "years," which he 
attributed to exposure to helicopter noise during service.  
He has not identified any earlier in-service or post-service 
treatment records pertinent to his complaint of bilateral 
tinnitus.  He continued to be evaluated for tinnitus through 
August 1996.

The RO provided the veteran a VA medical examination in June 
1996, during which he made no complaints relevant to tinnitus 
and no ear abnormalities were found on examination.

In multiple statements the veteran reported having been 
assigned to a medical evaluation helicopter group for 
18 months while in service, when he worked as an aircraft 
fuel handler.  He claimed to have experienced ringing in his 
ears since his discharge from active service, and he 
attributed the tinnitus to exposure to loud noise during 
service, including low flying aircraft and sirens.  

The RO accorded the veteran a VA otolaryngology examination 
in November 1999 for the purpose of obtaining a medical 
opinion on whether his complaints of tinnitus were related to 
an in-service disease or injury.  At that time he reported 
having performed aircraft maintenance during service, which 
exposed him to loud noises.  He denied having worn any ear 
protection.  He also reported experiencing moderately severe 
tinnitus intermittently since 1995, and denied having had any 
tinnitus while in service.  On physical examination no 
abnormalities pertaining to the ears were found.  Based on 
the results of the examination and review of the claims file 
the examiner provided a diagnosis of tinnitus.  The examiner 
also provided the opinion that the tinnitus was not related 
to service, in that the veteran had not reported having 
experienced any tinnitus during service.  

The Board has reviewed the evidence of record and finds that 
service connection for tinnitus is not warranted.  The 
medical evidence shows that the veteran currently has 
tinnitus, but there is no competent evidence showing that a 
relevant in-service disease or injury occurred or medical 
evidence of a nexus between the currently diagnosed 
disability and an in-service disease or injury.  Hickson , 12 
Vet. App. at 253.  There is no documentation showing that the 
veteran had tinnitus until more than 20 years following his 
separation from service.  Although the veteran has attributed 
the tinnitus to noise exposure that he experienced during 
service, his statements are not probative of a nexus to 
service because the veteran is not competent to provide 
evidence of the etiology of a medical disorder.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The medical evidence, 
consisting of the report of the November 1999 examination, 
does not indicate that the tinnitus is related to service.  
Because the only probative evidence of record shows that 
tinnitus is not related to an in-service disease or injury 
service, the Board has determined that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for tinnitus.  

Compensable Rating for the Residuals of an Appendectomy

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in November 
1995.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The service medical records reveal that the veteran underwent 
an appendectomy in September 1974.  He was treated for a 
wound abscess following the surgery, but recovered from the 
surgery with no residual impairment.  Examination on 
separation from service revealed the appendectomy scar, but 
no other relevant disability.  

VA outpatient treatment records show that the veteran has 
been evaluated for complaints of abdominal pain, nausea, and 
emesis beginning in January 1996.  At that time he stated 
that his symptoms had been present since service.  Diagnostic 
testing in February 1996 was negative for any relevant 
abnormal findings.  His complaints have variously been 
diagnosed to rule out irritable bowel syndrome, questionable 
reflux disease, questionable ulcer, or self-induced vomiting.  
The veteran contends that these gastrointestinal symptoms 
were caused by the in-service appendectomy.

During the June 1996 VA examination the veteran made no 
complaints pertaining to the abdomen, and the physical 
examination showed no abnormalities other than the five to 
six centimeter scar that resulted from the appendectomy.  

The RO also accorded the veteran a VA gastroenterology 
examination in December 1999.  At that time he reported that 
he had experienced intermittent episodes of regurgitation and 
occasional heartburn over the years, and that he did not 
digest food well.  He denied experiencing dysphagia, 
odynophagia, hematemesis, melena, or abdominal pain, or 
having peptic ulcer disease.  On physical examination the 
examiner described him as markedly obese, but found no other 
abnormalities other than an old scar in the right lower 
quadrant of the abdomen.  The examiner provided diagnoses of 
status post complicated appendectomy in October 1974, with no 
apparent residual; and unexplained emesis, possibly 
psychogenic in nature.  Based on the evidence of record, 
including the medical evidence in the claims file, the 
examiner provided the opinion that the in-service 
appendectomy had not resulted in any residuals.

The Board has reviewed the evidence of record and finds that 
the residuals of the in-service appendectomy consist of a 
five to six centimeter scar in the right lower quadrant of 
the abdomen.  Although the veteran contends that his multiple 
gastrointestinal complaints were caused by the appendectomy, 
his assertions are not probative.  Grottveit, 5 Vet. App. 
at 93.  The medical evidence shows that the appendectomy had 
no residuals other than the scar.

The medical evidence does not show that the scar is poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or productive of any limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805.  The Board finds, therefore, that the criteria for 
a compensable rating have not been met since the initiation 
of the veteran's claim.  Fenderson, 12 Vet. App. at 119; 
38 C.F.R. § 4.31.  The Board has determined, therefore, that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a compensable disability rating for 
a residual scar, status post appendectomy.


ORDER

The claim of entitlement to service connection for tinnitus 
is denied.  

The appeal to establish entitlement to a compensable 
disability rating for a residual scar, status post 
appendectomy is denied.  




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

